Exhibit 10.2

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of January 5, 2016 by and
between Ocular Therapeutix, Inc., a Delaware corporation (the “Company”), and
Jon Talamo, M.D. (“Executive”). In consideration of the mutual covenants
contained in this Agreement, the Company and Executive agree as follows:

1. Employment. The Company agrees to employ Executive and Executive agrees to be
employed by the Company on the terms and conditions set forth in this Agreement.

(a) Capacity. Executive shall serve the Company as Chief Medical Officer,
working an 80% (on average four (4) day per week) schedule (the “Reduced
Schedule”) and reporting to Amar Sawhney, President, Chief Executive Officer and
Chairman (the “CEO”). During the Term (as defined below) of Executive’s
employment with the Company, Executive shall, subject to the direction of the
CEO, have the responsibilities, duties and authority commensurate with the
position of Chief Medical Officer (including, without limitation, those duties
and responsibilities set forth on Exhibit A hereto) and shall perform such other
duties as may from time to time be assigned to him by the Company. The Company
may change Executive’s position, duties, and work location as it deems
necessary.

 

  1.

Devotion of Duties; Representations. During the Term of Executive’s employment
with the Company, Executive shall devote (during his Reduced Schedule or, if he
ceases to work a Reduced Schedule, during his full-time employment with the
Company) his best efforts and full business time and energies to the business
and affairs of the Company, and shall endeavor to perform the duties and
services contemplated hereunder to the reasonable satisfaction of the Company.
Except as set forth below, during the Term of Executive’s employment with the
Company, Executive shall not engage in any other business activities without the
prior written approval of the Company (by action of the Board), including
undertaking any other employment from any person or entity or serving as a
director of any other company; provided, however, that (i) the Company will
entertain requests as to such other employment or directorships in good faith
and (ii) Executive will be eligible to participate in any policy relating to
outside activities that is applicable to the senior executives of the Company
and approved by the Board after the date hereof, and provided further that in no
event may any business activity be undertaken if it would (x) be in violation of
any provision of this Agreement or other agreement between Executive and the
Company, (y) interfere with the performance of Executive’s duties for the
Company, or (z) present a conflict of interest with the Company’s business
interests. The Company acknowledges that, while working the Reduced Schedule,
(a) Executive may continue to practice medicine and may enter into business
arrangements that allow him to do so, and (b) Executive may continue to serve as
a consultant to Abbott Medical Optics, Aura Biosciences, Carl Zeiss Meditec, CXL
Ophthalmics, Intersystems, Santen and Shire plc, unless the Company determines
in its sole discretion that his continued services pursuant to (a) and/or
(b) above (i) pose a conflict of interest with respect to his duties on behalf
of the Company, (ii) would result in a violation of any provision of this
Agreement or any other agreement between Executive and the Company, and/or
(iii) would prevent Executive from fulfilling his duties hereunder to the
Company, in which event continued services pursuant to (a) and/or (b) above
would no longer be permitted. In the event that Executive ceases to



--------------------------------------------------------------------------------

work the Reduced Schedule and becomes a full time employee of the Company, then
the Company shall have the right, in its sole discretion, to review all of
Executive’s then-existing other business activities to determine whether the
Company will continue to consent to Executive’s participation in such
activities.

2. Term of Employment.

(a) Executive’s employment hereunder shall begin on January 8, 2016 (the
“Effective Date”). Executive’s employment hereunder shall be terminated upon the
first to occur of the following:

(i) Immediately upon Executive’s death;

(ii) By the Company, by written notice to Executive effective as of the date of
such notice (or on such other date as specified in such notice):

(A) Following the Disability of Executive. “Disability” means that Executive
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering employees of the Company. Such incapacity shall be
determined by a physician chosen by the Company and reasonably satisfactory to
Executive (or Executive’s legal representative) upon examination requested by
the Company (to which Executive hereby agrees to submit). Notwithstanding the
foregoing, such Disability must result in Executive becoming “Disabled” within
the meaning of Section 409A(a)(2)(C) of the Internal Revenue Code of 1986, as
amended (the “Code”) and the guidance issued thereunder. (In this Agreement we
refer to Section 409A of the Code and any guidance issued thereunder as “Section
409A.”)

(B) For Cause (as defined below); or

(C) Subject to Section 4 hereof, without Cause;

(iii) By Executive:

(A) At any time by written notice to the Company, effective thirty (30) days
after the date of such notice; or

(B) By written notice to the Company for Good Reason (as defined below),
effective on the date specified in such notice.

The term of Executive’s employment by the Company under this Agreement is
referred to herein as the “Term.”

 

- 2 -



--------------------------------------------------------------------------------

(b) Definition of “Cause”. For purposes of this Agreement, “Cause” shall,
pursuant to the reasonable good faith determination by the Company as documented
in writing, include: (i) the willful and continued failure by Executive to
substantially perform Executive’s material duties or responsibilities under this
Agreement (other than such a failure as a result of Disability); (ii) any action
or omission by Executive involving willful misconduct or gross negligence with
regard to the Company, which has a detrimental effect on the Company;
(iii) Executive’s conviction of a felony, either in connection with the
performance of Executive’s obligations to the Company or which otherwise shall
adversely affect Executive’s ability to perform such obligations or shall
materially adversely affect the business activities, reputation, goodwill or
image of the Company; (iv) the material breach of a fiduciary duty to the
Company; or (v) the material breach by Executive of any of the provisions of
this Agreement, provided that any breach of Executive’s obligations with respect
to Sections 5 or 6 of this Agreement, subject to the cure provision in the next
sentence, shall be deemed “material.” In respect of the events described in
clauses (i) and (v) above, the Company shall give Executive notice of the
failure of performance or breach, reasonable as to time, place and manner in the
circumstances, and a 30-day opportunity to cure, provided that such failure of
performance or breach is reasonably amenable to cure as determined by the
Company in its sole discretion.

(c) Definition of “Good Reason”. For purposes of this Agreement, a “Good Reason”
shall mean any of the following, unless (i) the basis for such Good Reason is
cured within a reasonable period of time (determined in the light of the cure
appropriate to the basis of such Good Reason, but in no event less than thirty
(30) nor more than ninety (90) days) after the Company receives written notice
(which must be received from Executive within ninety (90) days of the initial
existence of the condition giving rise to such Good Reason) specifying the basis
for such Good Reason or (ii) Executive has consented to the condition that would
otherwise be a basis for Good Reason:

(i) A change in the principal location at which Executive provides services to
the Company to a location more than fifty (50) miles from such principal
location (which change, the Company has reasonably determined as of the date
hereof, would constitute a material change in the geographic location at which
Executive provides services to the Company), provided that such a relocation
shall not be deemed to occur under circumstances where Executive’s
responsibilities require him to work at a location other than the corporate
headquarters for a reasonable period of time;

(ii) A material adverse change by the Company in Executive’s duties, authority
or responsibilities which causes Executive’s position with the Company to become
of materially less responsibility or authority than Executive’s position
immediately following the Effective Date where such change is not remedied
within ten (10) business days after written notice thereof by Executive;

(iii) A material reduction in Executive’s base salary;

(iv) A material breach of this Agreement by the Company which has not been cured
within thirty (30) days after written notice thereof by Executive; or

(v) Failure to obtain the assumption (assignment) of this Agreement by any
successor to the Company.

 

- 3 -



--------------------------------------------------------------------------------

(d) Definition of “Corporate Change”. For purposes of this Agreement, “Corporate
Change” shall mean any circumstance in which (i) the Company is not the
surviving entity in any merger, consolidation or other reorganization (or
survives only as a subsidiary or affiliate of an entity other than a previously
wholly-owned subsidiary of the Company); (ii) the Company sells, leases or
exchanges all or substantially all of its assets to any other person or entity
(other than a wholly-owned subsidiary of the Company); (iii) any person or
entity, including a “group” as contemplated by Section 13(d)(3) of the
Securities Exchange Act of 1934 (excluding, for this purpose, the Company or any
subsidiary, or any employee benefit plan of the Company or any subsidiary, or
any “group” in which all or substantially all of its members or its members’
affiliates are individuals or entities who are or were beneficial owners of the
Company’s outstanding shares prior to the initial public offering of the
Company’s common stock, if any, of the Company’s stock), acquires or gains
ownership or control (including, without limitations, powers to vote) of more
than 50% of the outstanding shares of the Company’s voting stock (based upon
voting power); or (v) as a result of or in connection with a contested election
of directors, the persons who were directors of the Company before such election
shall cease to constitute a majority of the Board of Directors of the Company.
Notwithstanding the foregoing, a “Corporate Change” shall not occur as a result
of a merger, consolidation, reorganization or restructuring after which either
(1) a majority of the Board of Directors of the controlling entity consists of
persons who were directors of the Company prior to the merger, consolidation,
reorganization or restructuring or (2) all or substantially all of the
individuals or entities who were the beneficial owners of the Company’s
outstanding shares immediately prior to such merger, consolidation,
reorganization or restructuring beneficially own, directly or indirectly, more
than 50% of the then-outstanding shares of common stock and the combined voting
power of the then-outstanding securities entitled to vote generally in the
election of directors, respectively, of the resulting or acquiring corporation
in substantially the same proportions as their ownership of the Company’s
outstanding shares immediately prior to the merger, consolidation,
reorganization or restructuring. Notwithstanding the foregoing, for any payments
or benefits hereunder (including pursuant to Section 4(b)(iii) hereof) or
pursuant to any other agreement between the Company and Executive, in either
case that are subject to Section 409A, the Corporate Change must constitute a
“change in control event” within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(i).

3. Compensation.

(a) Base Salary. Except as provided below, Executive’s minimum base salary
during the Term shall be at the rate of $300,000 per year based on Executive’s
Reduced Schedule. If Executive ceases working the Reduced Schedule and converts
to full time employment, Executive’s base salary shall be increased by 25%.
Executive’s base salary shall be payable in substantially equal installments in
accordance with the Company’s payroll practices as in effect from time to time,
less any amounts required to be withheld under applicable law. The base salary
will be subject to adjustment from time to time in the sole discretion of the
Company; provided that, the Company covenants that (A) during the first twelve
months of Executive’s employment, it shall not reduce Executive’s base salary
and (B) following such twelve month period, it shall not reduce the base salary
below the base salary then in effect immediately prior to the reduction unless
(i) Executive consents to such reduction, or (ii) the reduction is in connection
with a general reduction of not more than 20% in compensation of senior
executives of the Company generally that occurs prior to the effective date of
any Corporate Change.

 

- 4 -



--------------------------------------------------------------------------------

(b) Bonus. In addition to the base salary, the Company may pay Executive an
annual bonus (the “Bonus”) as determined by the Board, solely in its discretion
(it being understood that Executive’s target annual bonus shall be thirty five
percent (35%) of Executive’s base salary in effect for such year, but may be
higher or lower in any year in the Board’s discretion). The Board’s decision to
issue a Bonus to Executive in any particular year shall have no effect on the
absolute discretion of the Board to grant or not to grant a Bonus in subsequent
years. Any Bonus for a particular year shall be paid or provided to Executive in
a lump sum no later than March 15th of the calendar year following the calendar
year in which the Bonus was earned.

(c) Stock Option Program. Executive will be eligible to participate in the
Company’s stock option program. Subject to approval by the Company’s Board of
Directors, the Company will grant to Executive an option to purchase 72,000
shares of the Company’s Common Stock (the “New Hire Option”) and if, within the
first year of Executive’s employment, Executive ceases working the Reduced
Schedule and converts to a full time employee, the Company will grant to
Executive an option to purchase an additional 18,000 shares of the Company’s
Common Stock (the “Additional New Hire Option” and, together with the New Hire
Option, the “Options”). Both Options are subject to adjustment for stock splits,
combinations, or other recapitalizations. The stock option exercise price shall
be equal to the closing price as quoted on the NASDAQ stock exchange on the date
of approval of the New Hire Option and, if applicable, the date of approval of
the Additional New Hire Option, in either case by the Board of Directors. Each
Option shall be issued pursuant to the Company’s 2014 Equity Incentive Plan, as
amended, and will be subject to all of the terms and conditions set forth in
such plan and the Stock Option Agreement covering the Option.

(d) Vacation. While working the Reduced Schedule, Executive shall be entitled to
take sixteen (16) days of paid vacation during each year of the Term to be taken
at such time or times as shall be mutually convenient and consistent with his
duties and obligations to the Company. If Executive ceases to work a Reduced
Schedule and converts to full time employment status, Executive shall be
entitled to take twenty (20) days of paid vacation on the same terms stated
above. The number of vacation days for which Executive is eligible shall accrue
at the rate of 1.33 days per month that he works the Reduced Schedule (or 1.66
days per month if he ceases to work the Reduced Schedule and converts to a full
time employee). Vacation is at all times subject to the Company’s Time-Off
Policy, which the Company may change periodically in its sole discretion.

(e) Fringe Benefits. Executive shall be entitled to participate in any employee
benefit plans that the Company makes available to its executives (including,
without limitation, group life, disability, medical, dental and other insurance,
retirement, pension, profit-sharing and similar plans) (collectively, the
“Fringe Benefits”), provided that the Fringe Benefits shall not include any
stock option or similar plans relating to the grant of equity securities of the
Company. These benefits may be modified or changed from time to time at the sole
discretion of the Company. Where a particular benefit is subject to a formal
plan (for example, medical or life insurance), eligibility to participate in and
receive any particular benefit is governed solely by the applicable plan
document, and eligibility to participate in such plan(s) may be dependent upon,
among other things, a physical examination.

(f) Reimbursement of Expenses. Executive shall be entitled to reimbursement for
all ordinary and reasonable out-of-pocket business expenses that are reasonably
incurred by him in furtherance of the Company’s business in accordance with
reasonable policies adopted from time to time by the Company for senior
executives, subject to Section 4(d)(v).

 

- 5 -



--------------------------------------------------------------------------------

(g) Withholdings. All compensation payable to Executive shall be subject to
applicable taxes and withholdings.

4. Severance Compensation.

(a) In the event of any termination of Executive’s employment for any reason,
the Company shall pay Executive (or Executive’s estate) such portions of
Executive’s base salary as have accrued prior to such termination and have not
yet been paid, together with (i) amounts for accrued unused vacation days (as
provided above), (ii) any amounts for expense reimbursement which have been
properly incurred or the Company has become obligated to pay prior to
termination and have not been paid as of the date of such termination and
(iii) the amount of any Bonus previously granted to Executive by the Board but
not yet paid, which amount shall not include any pro rata portion of any Bonus
which would have been earned if such termination had not occurred (the “Accrued
Obligations”). Such Accrued Obligations shall be paid as soon as possible after
termination.

(b) In the event that Executive’s employment hereunder is terminated (i) by
Executive for a Good Reason or (ii) by the Company without Cause, the Company
shall pay to Executive the Accrued Obligations. In addition, the Company shall
pay to Executive the severance benefits set forth below for twelve (12) months,
or for eighteen (18) months if such termination occurs during the twelve
(12) month period following a Corporate Change (the “Protected Period”),
following Executive’s termination of employment (as applicable, the “Severance
Period”). The receipt of any severance benefits provided in this Section shall
be dependent upon Executive’s execution and nonrevocation of a standard
separation agreement and general release of claims, substantially in the form
attached hereto as Exhibit B (the “Release”). The distribution of severance
benefits in this Section 4 is subject to Section 4(d).

(i) The Company shall continue to pay Executive his base salary for the
Severance Period in accordance with the Company’s payroll practice, beginning on
the Company’s first regular payroll date that occurs on or after the 30th day
following Executive’s termination of employment, provided that the Release has
been executed and any applicable revocation period has expired as of such date.
Notwithstanding the foregoing, if Executive’s termination of employment occurs
during the Protected Period, the Company shall pay Executive his base salary for
the Severance Period in a lump sum 30 days following Executive’s termination of
employment, provided that the Release has been executed and any applicable
revocation period has expired as of such date.

(ii) Only if Executive’s employment is terminated (A) by Executive for a Good
Reason or (B) by the Company without Cause, in each case during the Protected
Period, the Company shall pay Executive an amount equal to one and one-half
times his target annual bonus, described in Section 3(b) hereof, for the year in
which the termination of employment occurs, which total amount shall be payable
in a lump sum 30 days following Executive’s termination of employment, provided
that the Release has been executed and any applicable revocation period has
expired as of such date.

 

- 6 -



--------------------------------------------------------------------------------

(iii) Only if Executive’s employment is terminated (A) by Executive for a Good
Reason or (B) by the Company without Cause, in each case during the Protected
Period, one hundred percent (100%) of Executive’s outstanding unvested equity
awards granted under the Company’s equity and long-term incentive plan(s) prior
to his termination shall vest immediately.

(iv) The Company shall continue to provide Executive and his then-enrolled
eligible dependents with group health insurance and shall continue to pay the
amount of the premium as in effect on the date of such termination for the
Severance Period commencing on the effective date of such termination, subject
to applicable law and the terms of the respective policies; provided that the
Company’s obligation to provide the benefits contemplated herein shall terminate
upon Executive’s becoming eligible for coverage under the medical benefits
program of a subsequent employer. The foregoing shall not be construed to extend
any period of continuation coverage (e.g., COBRA) required by Federal law.

(c) In the event that Executive’s employment hereunder is terminated (i) by
Executive for other than a Good Reason, or (ii) by the Company for Cause, or
(iii) as a result of Executive’s death or Disability, then the Company will pay
to Executive the Accrued Obligations. The Company shall have no obligation to
pay Executive (or Executive’s estate) any other compensation following such
termination except as provided in Section 4(a).

(d) Compliance with Section 409A. Subject to the provisions in this
Section 4(d), any severance payments or benefits under this Agreement shall
begin only upon the date of Executive’s “separation from service” (determined as
set forth below) which occurs on or after the date of termination of Executive’s
employment. The following rules shall apply with respect to the distribution of
the severance payments and benefits, if any, to be provided to Executive under
this Agreement:

(i) It is intended that each installment of the severance payments and benefits
provided under this Agreement shall be treated as a separate “payment” for
purposes of Section 409A. Neither the Company nor Executive shall have the right
to accelerate or defer the delivery of any such payments or benefits except to
the extent specifically permitted or required by Section 409A.

(ii) If, as of the date of Executive’s “separation from service” from the
Company, Executive is not a “specified employee” (within the meaning of
Section 409A), then each installment of the severance payments and benefits
shall be made on the dates and terms set forth in this Agreement.

(iii) If, as of the date of Executive’s “separation from service” from the
Company, Executive is a “specified employee” (within the meaning of
Section 409A), then:

(A) Each installment of the severance payments and benefits due under this
Agreement that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the separation from service occurs, be
paid within the short-term deferral period (as defined under Section 409A) shall
be treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A and
such payments and benefits shall be paid or provided on the dates and terms set
forth in this Agreement; and

 

- 7 -



--------------------------------------------------------------------------------

(B) Each installment of the severance payments and benefits due this Agreement
that is not described in Section 4(d)(iii)(A) above and that would, absent this
subsection (B), be paid within the six-month period following Executive’s
“separation from service” from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
Executive’s death), with any such installments that are required to be delayed
being accumulated during the six-month period and paid in a lump sum on the date
that is six months and one day following Executive’s separation from service and
any subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of severance payments and benefits
if and to the maximum extent that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) must be paid no later than the last day of
Executive’s second taxable year following the taxable year in which the
separation from service occurs.

(iv) The determination of whether and when Executive’s separation from service
from the Company has occurred shall be made in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation Section 1.409A-1(h).
Solely for purposes of this Section 4(d)(iv), “Company” shall include all
persons with whom the Company would be considered a single employer under
Section 414(b) and 414(c) of the Code.

(v) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Sections 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

(vi) Notwithstanding anything herein to the contrary, the Company shall have no
liability to Executive or to any other person if the payments and benefits
provided hereunder that are intended to be exempt from or compliant with
Section 409A are not so exempt or compliant.

 

- 8 -



--------------------------------------------------------------------------------

(e) Modified Section 280G Cutback.

(i) Notwithstanding any other provision of this Agreement, except as set forth
in Section 4(e)(ii), in the event that the Company undergoes a “Change in
Ownership or Control” (as defined below), the Company shall not be obligated to
provide to Executive a portion of any “Contingent Compensation Payments” (as
defined below) that Executive would otherwise be entitled to receive to the
extent necessary to eliminate any “excess parachute payments” (as defined in
Section 280G(b)(1) of the Code) for Executive. For purposes of this
Section 4(e), the Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Payments” and the aggregate amount (determined in
accordance with Treasury Regulation Section 1.280G-1, Q/A-30 or any successor
provision) of the Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Amount.”

(ii) Notwithstanding the provisions of Section 4(e)(i), no such reduction in
Contingent Compensation Payments shall be made if (1) the Eliminated Amount
(computed without regard to this sentence) exceeds (2) 100% of the aggregate
present value (determined in accordance with Treasury Regulation
Section 1.280G-1, Q/A-31 and Q/A-32 or any successor provisions) of the amount
of any additional taxes that would be incurred by Executive if the Eliminated
Payments (determined without regard to this sentence) were paid to him
(including federal and state income taxes on the Eliminated Payments, the excise
tax imposed by Section 4999 of the Code payable with respect to all of the
Contingent Compensation Payments in excess of Executive’s “base amount” (as
defined in Section 280G(b)(3) of the Code), and any withholding taxes). The
override of such reduction in Contingent Compensation Payments pursuant to this
Section 4(e)(ii) shall be referred to as a “Section 4(e)(ii) Override.” For
purpose of this paragraph, if any federal or state income taxes would be
attributable to the receipt of any Eliminated Payment, the amount of such taxes
shall be computed by multiplying the amount of the Eliminated Payment by the
maximum combined federal and state income tax rate provided by law.

(iii) For purposes of this Section 4(e) the following terms shall have the
following respective meanings:

(1) “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.

(2) “Contingent Compensation Payment” shall mean any payment (or benefit) in the
nature of compensation that is made or made available (under this Agreement or
otherwise) to a “disqualified individual” (as defined in Section 280G(c) of the
Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i) of
the Code) on a Change in Ownership or Control of the Company.

(iv) Any payments or other benefits otherwise due to Executive following a
Change in Ownership or Control that could reasonably be characterized (as
determined by the Company) as Contingent Compensation Payments (the “Potential

 

- 9 -



--------------------------------------------------------------------------------

Payments”) shall not be made until the dates provided for in this
Section 4(e)(iv). Within 30 days after each date on which Executive first
becomes entitled to receive (whether or not then due) a Contingent Compensation
Payment relating to such Change in Ownership or Control, the Company shall
determine and notify Executive (with reasonable detail regarding the basis for
its determinations) (1) which Potential Payments constitute Contingent
Compensation Payments, (2) the Eliminated Amount and (3) whether the
Section 4(e)(ii) Override is applicable. Within 30 days after delivery of such
notice to Executive, Executive shall deliver a response to the Company (the
“Executive Response”) stating either (A) that he agrees with the Company’s
determination pursuant to the preceding sentence or (B) that he disagrees with
such determination, in which case he shall set forth (x) which Potential
Payments should be characterized as Contingent Compensation Payments, (y) the
Eliminated Amount, and (z) whether the Section 4(e)(ii) Override is applicable.
In the event that Executive fails to deliver an Executive Response on or before
the required date, the Company’s initial determination shall be final. If
Executive states in the Executive Response that he agrees with the Company’s
determination, the Company shall make the Potential Payments to Executive within
three business days following delivery to the Company of the Executive Response
(except for any Potential Payments which are not due to be made until after such
date, which Potential Payments shall be made on the date on which they are due).
If Executive states in the Executive Response that he disagrees with the
Company’s determination, then, for a period of 60 days following delivery of the
Executive Response, Executive and the Company shall use good faith efforts to
resolve such dispute. If such dispute is not resolved within such 60-day period,
such dispute shall be settled exclusively by arbitration in the greater Boston,
Massachusetts area, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction. The Company shall, within three business days
following delivery to the Company of the Executive Response, make to Executive
those Potential Payments as to which there is no dispute between the Company and
Executive regarding whether they should be made (except for any such Potential
Payments which are not due to be made until after such date, which Potential
Payments shall be made on the date on which they are due). The balance of the
Potential Payments shall be made within three business days following the
resolution of such dispute.

(v) The Contingent Compensation Payments to be treated as Eliminated Payments
shall be determined by the Company by determining the “Contingent Compensation
Payment Ratio” (as defined below) for each Contingent Compensation Payment and
then reducing the Contingent Compensation Payments in order beginning with the
Contingent Compensation Payment with the highest Contingent Compensation Payment
Ratio. For Contingent Compensation Payments with the same Contingent
Compensation Payment Ratio, such Contingent Compensation Payment shall be
reduced based on the time of payment of such Contingent Compensation Payments
with amounts having later payment dates being reduced first. For Contingent
Compensation Payments with the same Contingent Compensation Payment Ratio and
the same time of payment, such Contingent Compensation Payments shall be reduced
on a pro rata basis (but not below zero) prior to reducing Contingent
Compensation Payments with a lower Contingent Compensation Payment Ratio. The
term “Contingent Compensation Payment Ratio” shall mean a fraction the numerator
of which is the value of the applicable Contingent Compensation Payment that
must be taken into account by

 

- 10 -



--------------------------------------------------------------------------------

Executive for purposes of Section 4999(a) of the Code, and the denominator of
which is the actual amount to be received by Executive in respect of the
applicable Contingent Compensation Payment. For example, in the case of an
equity grant that is treated as contingent on the Change in Ownership or Control
because the time at which the payment is made or the payment vests is
accelerated, the denominator shall be determined by reference to the fair market
value of the equity at the acceleration date, and not in accordance with the
methodology for determining the value of accelerated payments set forth in
Treasury Regulation Section 1.280G-1Q/A-24(b) or (c)).

(vi) The provisions of this Section 4(e) are intended to apply to any and all
payments or benefits available to Executive under this Agreement or any other
agreement or plan of the Company under which Executive receives Contingent
Compensation Payments.

5. Employee Covenants.

(a) Restrictive Covenant Agreement. As a condition of Executive’s employment, he
will be required to execute the Company’s Proprietary Information and Inventions
Agreement (the “Restrictive Covenant Agreement”), a copy of which is attached as
Exhibit C hereto. Executive agrees that if there is a conflict between any
provision in the Restrictive Covenant Agreement and any provision of this
Agreement, then the provision that provides the most protection to the Company
and/or its interests shall govern.

(b) Confidential Information. Executive recognizes and acknowledges the
competitive and proprietary aspects of the business of the Company, and that as
a result of Executive’s employment, Executive recognizes and acknowledges that
he has had and will continue to have access to, and has been and will continue
to be involved in the development of, Confidential Information (as defined
below) of the Company. As used herein, “Confidential Information” shall mean and
include trade secrets, knowledge and other confidential information of the
Company, which Executive has acquired, no matter from whom or on what matter
such knowledge or information may have been acquired, heretofore or hereafter,
concerning the content and details of the business of the Company, and which is
not known to the general public, including but not limited to: confidential and
proprietary information supplied to Executive with the legend “Confidential and
Proprietary,” or equivalent, the Company’s marketing and customer support
strategies, suppliers and customers, marketing and selling, business plans,
licenses, the Company’s financial information, including sales, costs, profits,
prices, pricing methods, budgets and unpublished financial statements, the
Company’s internal organization, employee information, information regarding the
skills and compensation of other employees of the Company and customer lists,
the Company’s technology, including products, discoveries, inventions, research,
experimental and development efforts, clinical studies, processes,
hardware/software design and maintenance tools, samples, media and/or molecular
structures (and procedures and formulations for producing any such samples,
media and/or molecular structures), formulas, methods, know-how and show-how,
designs, prototypes, plans for research and new products, and all derivatives,
improvements and enhancements of any of the above and information of third
parties as to which the Company has an obligation of confidentiality.

(i) For as long as Executive is employed and at all times thereafter, Executive
shall not, directly or indirectly, communicate, disclose or divulge to any
person

 

- 11 -



--------------------------------------------------------------------------------

or entity, or use for Executive’s own benefit or the benefit of any person
(other than the Company), any Confidential Information, except as permitted in
subparagraph (iii) below. Upon termination of Executive’s employment, or at any
other time at the request of the Company, Executive agrees to deliver promptly
to the Company all Confidential Information, including, but not limited to,
customer and supplier lists, files and records, in Executive’s possession or
under Executive’s control. Executive further agrees that he will not make or
retain any copies of any of the foregoing and will so represent to the Company
upon termination of Executive’s employment.

(ii) Executive shall disclose immediately to the Company any trade secrets or
other Confidential Information conceived or developed by Executive at any time
during Executive’s employment. Executive hereby assigns and agrees to assign to
the Company Executive’s entire right, title and interest in and to all
Confidential Information. Such assignment shall include, without limitation, the
rights to obtain patent or copyright protection thereon in the United States and
foreign countries. Executive agrees to provide all reasonable assistance to
enable the Company to prepare and prosecute any application before any
governmental agency for patent or copyright protection or any similar
application with respect to any Confidential Information. Executive further
agrees to execute all documents and assignments and to make all oaths necessary
to vest ownership of such intellectual property rights in the Company, as the
Company may request. These obligations shall apply whether or not the subject
thereof was conceived or developed at the suggestion of the Company, and whether
or not developed during regular hours of work or while on the premises of the
Company.

(iii) Executive shall at all times, both during and after termination of this
Agreement by either Executive or the Company, maintain in confidence and shall
not, without prior written consent of the Company, use, except in the course of
performance of Executive’s duties for the Company or as required by legal
process (provided that Executive will promptly notify the Company of such legal
process except with respect to any confidential government investigation),
disclose or give to others any Confidential Information. In the event Executive
is questioned by anyone not employed by the Company or by an employee of or a
consultant to the Company not authorized to receive such information, in regard
to any such information or any other secret or confidential work of the Company,
or concerning any fact or circumstance relating thereto, Executive will promptly
notify the Company.

(c) Non-Competition and Non-Solicitation. Executive recognizes that the Company
is engaged in a competitive business and that the Company has a legitimate
interest in protecting its trade secrets, confidential business information, and
customer, business development partner, licensee, supplier, and credit and/or
financial relationships. Accordingly, in exchange for valuable consideration,
including without limitation Executive’s access to confidential business
information and employment, Executive agrees that, during the term hereof and
for a period of twelve (12) months thereafter, Executive shall not:

(i) directly or indirectly, whether for himself or for any other person or
entity, and whether as a proprietor, principal, shareholder, partner, agent,
employee, consultant, independent contractor, or in any other capacity
whatsoever, undertake or have any interest in (other than the passive ownership
of publicly registered securities representing an ownership interest of less
than 1%), engage in or assume any role

 

- 12 -



--------------------------------------------------------------------------------

involving directly or indirectly any business activity which is directly or
indirectly in competition with the products or services being developed,
marketed, sold or otherwise provided by the Company or any other business in
which the Company is engaged and for which Executive has rendered services while
employed by the Company, or enter into any agreement to do any of the foregoing;
or

(ii) initiate contact with (including without limitation phone calls, press
releases and the sending or delivering of announcements), or in any manner
solicit, directly or indirectly, any customers, business development partners,
licensors, licensees, or creditors (including institutional lenders, bonding
companies and trade creditors) of the Company in an attempt to induce or
motivate them either to discontinue or modify their then prevailing or future
relationship with the Company or to transfer any of their business with the
Company to any person or entity other than the Company; or

(iii) initiate contact with, or in any manner solicit, directly or indirectly,
any supplier of goods, services or materials to the Company in an attempt to
induce or motivate them either to discontinue or modify their then prevailing or
future relationship with the Company or to supply the same or similar inventory,
goods, services or materials (except generally available inventory, goods,
services or materials) to any person or entity other than the Company; or

(iv) directly or indirectly recruit, solicit or otherwise induce or influence
any employee or independent contractor of the Company to discontinue or modify
his or her employment or engagement with the Company, or employ or contract with
any such employee or contractor for the provision of services.

(d) Definition of “Customer”. The term “customer” or “customers” shall include
any person or entity (a) that is a current customer of the Company, (b) that was
a customer of the Company at any time during the preceding twenty-four
(24) months or (c) to which the Company made a written presentation for the
solicitation of business at any time during the preceding twenty-four
(24) months.

(e) Reasonableness of Restrictions. Executive further recognizes and
acknowledges that (i) the types of employment which are prohibited by this
Section 5 are narrow and reasonable in relation to the skills which represent
Executive’s principal salable asset both to the Company and to Executive’s other
prospective employers, and (ii) the broad geographical scope of the provisions
of this Section 5 is reasonable, legitimate and fair to Executive in light of
the global nature of the Company’s business, and in light of the limited
restrictions on the type of employment prohibited herein compared to the types
of employment for which Executive is qualified to earn Executive’s livelihood.

(f) Remedies. Executive acknowledges that a breach of this Section 5 will cause
great and irreparable injury and damage, which cannot be reasonably or
adequately compensated by money damages. Accordingly, Executive acknowledges
that the remedies of injunction and specific performance shall be available in
the event of such a breach, in addition to money damages, costs and attorneys’
fees, and other legal or equitable remedies, and that the Company shall be
entitled as a matter of course to an injunction pending trial, without the
posting of bond or other security. Any period of restriction set forth in this
Section 5 shall be extended for a period of time equal to the duration of any
breach or violation hereof.

 

- 13 -



--------------------------------------------------------------------------------

(g) Notification. Any person employing Executive or evidencing any intention to
employ Executive may be notified as to the existence and provisions of this
Agreement.

(h) Modification of Covenants; Enforceability. In the event that any provision
of this Section 5 is held to be in any respect an unreasonable restriction, then
the court so holding may modify the terms thereof, including the period of time
during which it operates or the geographic area to which it applies, or effect
any other change to the extent necessary to render this section enforceable, it
being acknowledged by the parties that the representations and covenants set
forth herein are of the essence of this Agreement.

(i) Subsidiaries. For purposes of Sections 5 and 6 of this Agreement, “Company”
shall include all direct and indirect subsidiaries of the Company. An entity
shall be deemed to be a subsidiary of the Company if the Company directly or
indirectly owns or controls 50% or more of the equity interest in such entity.

6. Ownership of Ideas, Copyrights and Patents.

(a) Property of the Company. Executive agrees that all ideas, inventions,
original works of authorship, developments, concepts, know-how, improvements or
trade secrets, whether patentable, copyrightable or not, which Executive may
conceive, reduce to practice or develop, alone or in conjunction with another,
or others, whether during or out of regular business hours, and whether at the
request or upon the suggestion of the Company, or otherwise, in the course of
performing services for the Company in any capacity, whether heretofore or
hereafter, (collectively, “the Inventions”) are and shall be the sole and
exclusive property of the Company, and that Executive shall not publish any of
the Inventions without the prior written consent of the Company. Executive
hereby assigns to the Company all of Executive’s right, title and interest in
and to all of the foregoing. Executive further represents and agrees that to the
best of Executive’s knowledge and belief none of the Inventions will violate or
infringe upon any right, patent, copyright, trademark or right of privacy, or
constitute libel or slander against or violate any other rights of any person,
firm or corporation and that Executive will use his best efforts to prevent any
such violation.

(b) Cooperation. At any time during or after the Term, Executive agrees that he
will fully cooperate with the Company, its attorneys and agents in the
preparation and filing of all papers and other documents as may be required to
perfect the Company’s rights in and to any of such Inventions, including, but
not limited to, executing any lawful document (including, but not limited to,
applications, assignments, oaths, declarations and affidavits) and joining in
any proceeding to obtain letters patent, copyrights, trademarks or other legal
rights of the United States and of any and all other countries on such
Inventions, provided that any patent or other legal right so issued to
Executive, personally, shall be assigned by Executive to the Company without
charge by Executive. Executive further designates the Company as his agent for,
and grants to the Company a power of attorney with full power of substitution,
which power of attorney shall be deemed coupled with an interest, for the
purpose of effecting the foregoing assignments from Executive to the Company.
Company will bear the reasonable expenses which it causes to be incurred in
Executive’s assisting and cooperating hereunder. Executive waives all claims to
moral rights in any Inventions.

 

- 14 -



--------------------------------------------------------------------------------

7. Disclosure to Future Employers. The Company may provide in its discretion, a
copy of the covenants contained in Sections 5 and 6 of this Agreement to any
business or enterprise which Executive may directly, or indirectly, own, manage,
operate, finance, join, control or in which Executive participates in the
ownership, management, operation, financing, or control, or with which Executive
may be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise.

8. Records. Upon termination of Executive’s relationship with the Company,
Executive shall deliver to the Company any property of the Company which may be
in Executive’s possession including products, materials, memoranda, notes,
records, reports, or other documents or photocopies of the same.

9. Insurance. The Company, in its sole discretion, may apply for and procure in
its own name (whether or not for its own benefit) policies of insurance insuring
Executive’s life. Executive agrees to submit to reasonable medical or other
examinations and to execute and deliver any applications or other instruments in
writing that are reasonably necessary to effectuate such insurance. No adverse
employment actions may be based upon the results of any such exam or the failure
by the Company to obtain such insurance.

10. No Conflicting Agreements. Executive hereby represents and warrants that he
has no commitments or obligations inconsistent with this Agreement. Executive
further represents that he is not bound by any employment contract, restrictive
covenant or other restriction preventing him from entering into employment with,
or carrying out his responsibilities for, the Company, or which is in any way
inconsistent with the terms of this Agreement.

11. “Market Stand-Off” Agreement. Executive agrees, if requested by the Company
and an underwriter of common stock (or other securities) of the Company, not to
sell or otherwise transfer or dispose of any common stock (or other securities)
of the Company held by Executive during a period not to exceed one hundred and
eighty (180) days following the effective date of an underwritten public
offering of common stock of the Company, offered on a firm commitment basis
pursuant to a registration statement filed with the Securities and Exchange
Commission (or any successor agency of the Federal government administrating the
Securities Act of 1933, as amend, and the Securities Exchange Act of 1934, as
amended) under the Securities Act of 1933, as amended, on Form S-1 or its then
equivalent, and to enter into an agreement to such effect. The Company may
impose stop-transfer instructions with respect to the shares (or securities)
subject to the foregoing restriction until the end of said period.

12. General.

(a) Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be addressed to the receiving party’s address as
follows:

 

If to the Company:   Ocular Therapeutix, Inc.  

36 Crosby Drive, Suite 101

Bedford, MA 01730

USA

Attention: Chief Executive Officer

 

Telephone: (781) 357-4000

 

With an email copy to: ASawhney@ocutx.com

 

- 15 -



--------------------------------------------------------------------------------

If to Executive:  

Jon Talamo, M.D.

81 Varick Road

Newton, MA 02468

USA

Telephone:

or to such other address as a party may designate by notice hereunder, and shall
be either (i) delivered by hand, (ii) sent by overnight courier, or (iii) sent
by registered or certified mail, return receipt requested, postage prepaid. All
notices, requests, consents and other communications hereunder shall be deemed
to have been given either (i) if by hand, at the time of the delivery thereof to
the receiving party at the address of such party set forth above, (ii) if sent
by overnight courier, on the next business day following the day such notice is
delivered to the courier service, or (iii) if sent by registered or certified
mail, on the fifth (5th) business day following the day such mailing is made.

(b) Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof (including without limitation, the Offer
Letter that the parties had been negotiating) but does not supersede the
Restrictive Covenant Agreement. No statement, representation, warranty, covenant
or agreement of any kind not expressly set forth in this Agreement shall affect,
or be used to interpret, change or restrict, the express terms and provisions of
this Agreement.

(c) Modifications and Amendments. The terms and provisions of this Agreement may
be modified or amended only by written agreement executed by the parties hereto.

(d) Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

(e) Assignment. The Company shall assign its rights and obligations hereunder to
any person or entity that succeeds to all or substantially all of the Company’s
business or that aspect of the Company’s business in which Executive is
principally involved. Executive may not assign Executive’s rights and
obligations under this Agreement without the prior written consent of the
Company.

(f) Benefit. All statements, representations, warranties, covenants and
agreements in this Agreement shall be binding on the parties hereto and shall
inure to the benefit of the respective successors and permitted assigns of each
party hereto. Nothing in this Agreement shall be construed to create any rights
or obligations except among the parties hereto, and no person or entity shall be
regarded as a third-party beneficiary of this Agreement.

 

- 16 -



--------------------------------------------------------------------------------

(g) Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by the law of The
Commonwealth of Massachusetts, without giving effect to the conflict of law
principles thereof.

(h) Jurisdiction and Service of Process. Any legal action or proceeding with
respect to this Agreement shall be brought in the courts of The Commonwealth of
Massachusetts or of the United States of America for the District of
Massachusetts. By execution and delivery of this Agreement, each of the parties
hereto accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each of the parties
hereto irrevocably consents to the service of process of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by certified mail, postage prepaid, to the party at its address set
forth in Section 12(a) hereof. THE PARTIES IRREVOCABLY WAIVE ANY RIGHT TO TRIAL
BY JURY AS TO ALL CLAIMS HEREUNDER.

(i) Severability. The parties intend this Agreement to be enforced as written.
However, (i) if any portion or provision of this Agreement shall to any extent
be declared illegal or unenforceable by a duly authorized court having
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law; and (ii) if any provision, or part thereof, is
held to be unenforceable because of the duration of such provision or the
geographic area covered thereby, the Company and Executive agrees that the court
making such determination shall have the power to reduce the duration and/or
geographic area of such provision, and/or to delete specific words and phrases
(“blue-penciling”), and in its reduced or blue-penciled form such provision
shall then be enforceable and shall be enforced.

(j) Headings and Captions; Interpretation. The headings and captions of the
various subdivisions of this Agreement are for convenience of reference only and
shall in no way modify, or affect the meaning or construction of any of the
terms or provisions hereof. The provisions of the following Sections of this
Agreement are in addition to, and do not limit, each other: Sections 6 and 5(a);
Sections 7 and 5(g); Sections 12(k) and 5(f); and Sections 12(l) and 12(d).

(k) Injunctive Relief. Executive hereby expressly acknowledges that any breach
or threatened breach of any of the terms and/or conditions set forth in
Section 5 or 6 of this Agreement will result in substantial, continuing and
irreparable injury to the Company. Therefore, Executive hereby agrees that, in
addition to any other remedy that may be available to the Company, the Company
shall be entitled to injunctive or other equitable relief by a court of
appropriate jurisdiction.

(l) No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Agreement, and no
course of dealing between the parties hereto, shall operate as a waiver of any
such right, power or remedy of the party. No single or partial exercise of any
right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right,

 

- 17 -



--------------------------------------------------------------------------------

power or remedy, shall preclude such party from any other or further exercise
thereof or the exercise of any other right, power or remedy hereunder. The
election of any remedy by a party hereto shall not constitute a waiver of the
right of such party to pursue other available remedies. No notice to or demand
on a party not expressly required under this Agreement shall entitle the party
receiving such notice or demand to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the party
giving such notice or demand to any other or further action in any circumstances
without such notice or demand.

(m) Counterparts. This Agreement may be executed in one or more counterparts,
and by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

(n) Survival. The provisions of Sections 4, 5, 6, 7, 8, 11 and 12 shall survive
the termination of this Agreement and Executive’s employment hereunder in
accordance with their terms.

IN WITNESS THEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Ocular Therapeutix, Inc. /s/ W. Bradford Smith Name:   W. Bradford Smith Title:
  Chief Financial Officer Agreed and Accepted /s/ Jonathan Talamo Jon Talamo,
M.D.

 

- 18 -



--------------------------------------------------------------------------------

Exhibit A

 

  a. Acting as the spokesperson for the Company with key opinion leaders at
scientific conferences and advisory boards

  b. Building and maintaining relationships consistent with commercial and
development objectives

  c. Ensuring that clinical development programs meet quality and safety
standards required by medical and regulatory agencies

  d. Providing leadership and oversight to Medical Affairs, drug
safety/pharmacovigilance, and pharmacoeconomic activities.

  e. Providing leadership and oversight to Clinical Development.

  f. Interfacing with our product development leaders to help define target
product profiles and successfully translate those into the clinical development
phase.

  g. Working cross-functionally to define, plan and implement all phases of
clinical trials.

  h. Representing the Company with regulatory and legislative agencies, globally
addressing the scientific and medical/health aspects of our product portfolio.

  i. Having P&L and budgetary responsibility for Clinical Development and
Medical Affairs and providing strategic input to the annual and long-range
budgetary processes.

  j. Advocating for the health and well-being of our patients.

  k. Developing processes and procedures to ensure the safety and monitoring of
our products including processes to address product issues, recalls and product
complaints.

  l. Providing medical input into complaint and adverse event investigations.



--------------------------------------------------------------------------------

EXHIBIT B

Sample Separation and Release Agreement General Release

[Insert Date]

[Insert Executive’s address]

Dear [Executive]:

In connection with the termination of your employment with Ocular Therapeutix,
Inc. (the “Company”) on [Termination Date], you are eligible to receive the
Severance Compensation as described in Section 4 of the Employment Agreement
executed between you and the Company dated                     , 20     (the
“Employment Agreement”) if you sign and return this letter agreement to me by
[Return Date –21 days from date of receipt of this letter agreement] and it
becomes binding between you and the Company. By signing and returning this
letter agreement and not revoking your acceptance, you will be agreeing to the
terms and conditions set forth in the numbered paragraphs below, including the
release of claims set forth in paragraph 3. Therefore, you are advised to
consult with an attorney before signing this letter agreement and you may take
up to twenty-one (21) days to do so. If you sign this letter agreement, you may
change your mind and revoke your agreement during the seven (7) day period after
you have signed it by notifying me in writing. If you do not so revoke, this
letter agreement will become a binding agreement between you and the Company
upon the expiration of the seven (7) day period.

If you choose not to sign and return this letter agreement by [Return Date-Same
as Above], or if you timely revoke your acceptance in writing, you shall not
receive any Severance Compensation from the Company. You will, however, receive
payment for your final wages and any unused vacation time accrued through the
Termination Date, as defined below, on the Company’s regular payroll date
immediately following the Termination Date. Also, regardless of signing this
letter agreement, you may elect to continue receiving group medical insurance
pursuant to the federal “COBRA” law, 29 U.S.C. § 1161 et seq. If you so elect,
you shall pay all premium costs on a monthly basis for as long as, and to the
extent that, you remain eligible for COBRA continuation. You should consult the
COBRA materials to be provided by the Company for details regarding these
benefits. All other benefits will cease upon your Termination Date in accordance
with the plan documents.

The following numbered paragraphs set forth the terms and conditions that will
apply if you timely sign and return this letter agreement and do not revoke it
in writing within the seven (7) day period.

 

  1. Termination Date – Your effective date of termination from the Company
is [Insert Date] (the “Termination Date”).

 

  2.

Release – In consideration of the payment of the Severance Compensation, which
you acknowledge you would not otherwise be entitled to receive, you hereby
fully, forever, irrevocably and unconditionally release, remise and discharge
the Company, its affiliates, subsidiaries, parent companies, predecessors, and
successors, and all of their respective past and present officers, directors,
stockholders, partners, members, employees, agents, representatives, plan
administrators, attorneys, insurers and fiduciaries (each in their individual
and corporate capacities) (collectively, the “Released Parties”) from any and

 

- 2 -



--------------------------------------------------------------------------------

  all claims, charges, complaints, demands, actions, causes of action, suits,
rights, debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature that you ever had or now have against any or all of the Released
Parties, including, but not limited to, any and all claims arising out of or
relating to your employment with and/or separation from the Company, including,
but not limited to, all claims under Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000e et seq., the Americans With Disabilities Act of 1990, 42
U.S.C. § 12101 et seq., the Age Discrimination in Employment Act, 29 U.S.C. §
621 et seq., the Genetic Information Nondiscrimination Act of 2008, 42 U.S.C. §
2000ff et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the
Worker Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et
seq., the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order
11246, Executive Order 11141, the Fair Credit Reporting Act, 15 U.S.C. § 1681 et
seq., and the Employee Retirement Income Security Act of 1974 (“ERISA”), 29
U.S.C. § 1001 et seq., all as amended; the Massachusetts Fair Employment
Practices Act, M.G.L. c.151B, § 1 et seq., the Massachusetts Civil Rights Act,
M.G.L. c.12, §§ 11H and 11I, the Massachusetts Equal Rights Act, M.G.L. c.93,
§ 102 and M.G.L. c.214, § 1C, the Massachusetts Labor and Industries Act, M.G.L.
c.149, § 1 et seq., the Massachusetts Privacy Act, M.G.L. c.214, § 1B and the
Massachusetts Maternity Leave Act, M.G.L. c.149, § 105(d), all as amended; all
common law claims including, but not limited to, actions in defamation,
intentional infliction of emotional distress, misrepresentation, fraud, wrongful
discharge, and breach of contract, including without limitation, all claims
arising from the Employment Agreement; all state and federal whistleblower
claims to the maximum extent permitted by law; all claims to any non-vested
ownership interest in the Company, contractual or otherwise; and any claim or
damage arising out of your employment with and/or separation from the Company
(including a claim for retaliation) under any common law theory or any federal,
state or local statute or ordinance not expressly referenced above; provided,
however, that nothing in this letter agreement shall (i) prevent you from filing
a charge with, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission or a state fair employment practices
agency (except that you acknowledge that you may not recover any monetary
benefits in connection with any such claim, charge or proceeding); (ii) deprive
you of any accrued benefits to which you have acquired a vested right under any
employee benefit plan or policy, stock plan or deferred compensation
arrangement, any health care continuation to the extent required by applicable
law or any agreement, or any right to severance benefits or any other benefits
due to you upon termination of employment or post-employment consulting
arrangements that you may have under the Employment Agreement; or (iii) deprive
you of any rights you may have to be indemnified by the Company as provided in
the Employment Agreement, any other agreement between the Company and you or
pursuant to the Company’s Certificate of Incorporation or by-laws. This Release
shall not extend to any claims you may have against any persons that are
Released Parties to the extent such claims are (i) related solely to your
ownership of the Company’s stock and (ii) unrelated to your employment with the
Company.

 

  3. Non-Disclosure, Non-Competition and Non-Solicitation – You acknowledge and
reaffirm your obligation to keep confidential and not disclose all non-public
information concerning the Company and its clients that you acquired during the
course of your employment with the Company, as stated more fully in Section 5 of
the Employment Agreement, which remains in full force and effect.

 

- 3 -



--------------------------------------------------------------------------------

  4. Return of Company Property – You confirm that you have returned to the
Company all keys, files, records (and copies thereof), equipment (including, but
not limited to, computer hardware, software and printers, wireless handheld
devices, cellular phones, smartphones, tablets, etc.), Company identification,
and any other Company-owned property in your possession or control and have left
intact all electronic Company documents, including but not limited to those
which you developed or helped to develop during your employment. You further
confirm that you have cancelled all accounts for your benefit, if any, in the
Company’s name, including but not limited to, credit cards, telephone charge
cards, cellular phone and/or wireless data accounts and computer accounts.

 

  5. Business Expenses and Final Compensation – You acknowledge that you have
been reimbursed by the Company for all business expenses incurred in conjunction
with the performance of your employment and that no other reimbursements are
owed to you. You further acknowledge that you have received payment in full for
all services rendered in conjunction with your employment by the Company,
including payment for all wages, bonuses and accrued, unused vacation time, and
that no other compensation is owed to you except as provided herein.

 

  6. Non-Disparagement – To the extent permitted by law, you understand and
agree that as a condition for payment to you of the Severance Compensation
herein described, for a period of five years following the date hereof you shall
not make any false, disparaging or derogatory statements to any person or
entity, including any media outlet, regarding the Company or any of its
directors, officers, employees, agents or representatives or about the Company’s
business affairs and financial condition. Further, for a period of five years
following the date hereof, neither the Company, nor any of its executive
officers or members of its Board will directly or indirectly make, or cause to
be made, any false statement, observation or opinion, disparaging your
reputation.

 

  7. Continued Assistance—You agree that after the Termination Date you will
provide all reasonable cooperation to the Company, taking into account any
duties you then owe to any future employer, including but not limited to,
assisting the Company transition your job duties, assisting the Company in
defending against and/or prosecuting any litigation or threatened litigation,
and performing any other tasks as reasonably requested by the Company.

 

  8.

Cooperation – To the extent permitted by law, you agree to cooperate fully with
the Company in the defense or prosecution of any claims or actions which already
have been brought, are currently pending, or which may be brought in the future
against or on behalf of the Company, whether before a state or federal court,
any state or federal government agency, or a mediator or arbitrator. Your full
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare its claims or
defenses, to prepare for trial or discovery or an administrative hearing or a
mediation or arbitration and to act as a witness when

 

- 4 -



--------------------------------------------------------------------------------

  requested by the Company at reasonable times designated by the Company. You
agree that you will notify the Company promptly in the event that you are served
with a subpoena or in the event that you are asked to provide a third party with
information concerning any actual or potential complaint or claim against the
Company.

 

  9. Amendment and Waiver – This letter agreement shall be binding upon the
parties and may not be modified in any manner, except by an instrument in
writing of concurrent or subsequent date signed by duly authorized
representatives of the parties hereto. This letter agreement is binding upon and
shall inure to the benefit of the parties and their respective agents, assigns,
heirs, executors, successors and administrators. No delay or omission by the
Company in exercising any right under this letter agreement shall operate as a
waiver of that or any other right. A waiver or consent given by the Company on
any one occasion shall be effective only in that instance and shall not be
construed as a bar to or waiver of any right on any other occasion.

 

  10. Validity – Should any provision of this letter agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this letter agreement.

 

  11. Confidentiality – To the extent permitted by law, you understand and agree
that as a condition for payment to you of the Severance Compensation herein
described, the terms and contents of this letter agreement, and the contents of
the negotiations and discussions resulting in this letter agreement, shall be
maintained as confidential by you and your agents and representatives and shall
not be disclosed except to the extent required by federal or state law or as
otherwise agreed to in writing by the Company.

 

  12. Nature of Agreement – You understand and agree that this letter agreement
is a severance agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.

 

  13. Acknowledgments – You acknowledge that you have been given at least
twenty-one (21) days to consider this letter agreement, and that the Company
advised you to consult with an attorney of your own choosing prior to signing
this letter agreement. You understand that you may revoke this letter agreement
for a period of seven (7) days after you sign this letter agreement by notifying
me in writing, and the letter agreement shall not be effective or enforceable
until the expiration of this seven (7) day revocation period. You understand and
agree that by entering into this agreement, you are waiving any and all rights
or claims you might have under the Age Discrimination in Employment Act, as
amended by the Older Workers Benefits Protection Act, and that you have received
consideration beyond that to which you were previously entitled.

 

  14. Voluntary Assent – You affirm that no other promises or agreements of any
kind have been made to or with you by any person or entity whatsoever to cause
you to sign this letter agreement, and that you fully understand the meaning and
intent of this letter agreement. You state and represent that you have had an
opportunity to fully discuss and review the terms of this letter agreement with
an attorney. You further state and represent that you have carefully read this
letter agreement, understand the contents herein, freely and voluntarily assent
to all of the terms and conditions hereof and sign your name of your own free
act.

 

- 5 -



--------------------------------------------------------------------------------

  15. Applicable Law – This letter agreement shall be interpreted and construed
by the laws of the Commonwealth of Massachusetts, without regard to conflict of
laws provisions. You hereby irrevocably submit to and acknowledge and recognize
the jurisdiction of the courts of the Commonwealth of Massachusetts, or if
appropriate, a federal court located in the Commonwealth of Massachusetts (which
courts, for purposes of this letter agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this letter agreement or the subject matter hereof.

 

  16. Entire Agreement – This letter agreement contains and constitutes the
entire understanding and agreement between the parties hereto with respect to
your Severance Compensation and the settlement of claims against the Company and
cancels all previous oral and written negotiations, agreements and commitments
in connection therewith. Nothing in this paragraph, however, shall modify,
cancel or supersede your obligations set forth in paragraph 3 herein.

 

  17. Tax Acknowledgement – In connection with the payments and consideration
provided to you pursuant to this letter agreement, the Company shall withhold
and remit to the tax authorities the amounts required under applicable law, and
you shall be responsible for all applicable taxes with respect to such payments
and consideration under applicable law. You acknowledge that you are not relying
upon the advice or representation of the Company with respect to the tax
treatment of any of the Severance Compensation set forth in Section 4 of the
Employment Agreement.

If you have any questions about the matters covered in this letter agreement,
please call me at [Insert Phone Number].

 

Very truly yours, By:       [Name]   [Title]

I hereby agree to the terms and conditions set forth above. I have been given at
least twenty-one (21) days to consider this letter agreement and I have chosen
to execute this on the date below. I intend that this letter agreement will
become a binding agreement between me and the Company if I do not revoke my
acceptance in seven (7) days.

 

 

 

 

 

   

 

[Executive]     Date

To be returned to me by [Return Date – 21 days from date of receipt of this
letter]

 

- 6 -



--------------------------------------------------------------------------------

Exhibit C

Ocular Therapeutix, Inc.

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

As an employee of OCULAR THERAPEUTIX, INC., its subsidiary or its affiliate
(together, the “Company”), and as a condition of my employment by the Company
and in consideration of the compensation now and hereafter paid to me, I agree
to the following:

1. MAINTAINING CONFIDENTIAL INFORMATION.

 

  (a) Company Information. I agree at all times during the term of my employment
and thereafter to hold in strictest confidence, and not to use, except for the
benefit of the Company, or to disclose to any person, firm or corporation,
without the written authorization of the Board of Directors of the Company, any
trade secrets, confidential knowledge, data or other proprietary information of
the Company. By way of illustration and not limitation, such shall include
information relating to products, processes, know-how, designs, formulas,
methods, samples, prototypes, developmental or experimental work, improvements,
discoveries, plans for research, new products, marketing and selling, business
plans, budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers, and information regarding the skills and compensation
of other employees of the Company.

 

  (b) Former Employer Information. I agree that I will not, during my employment
with the Company, improperly use or disclose any proprietary information or
trade secrets of my former or concurrent employers or companies, if any, and
that I will not bring onto the premises of the Company any unpublished documents
or any property belonging to my former or concurrent employers or companies
unless previously and specifically consented to in writing by said employers or
companies.

 

  (c) Third Party Information. I recognize that the Company has received and in
the future will receive confidential or proprietary information from third
parties subject to a duty on the Company’s part to maintain the confidentiality
of such information and, in some cases, to use it only for certain limited
purposes. I agree that I owe the Company and such third parties, both during the
term of my employment and thereafter, a duty to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation (except in a manner that is consistent with the
Company’s agreement with the third party) or use it for the benefit of anyone
other than the Company or such third party (consistent with the Company’s
agreement with the third party), unless expressly authorized to act otherwise by
an officer of the Company.

 

- 7 -



--------------------------------------------------------------------------------

2. ASSIGNMENT OF INVENTIONS AND ORIGINAL WORKS

 

  (a) Inventions and Original Works Retained by Me. I have attached hereto as
Exhibit A, a complete disclosure of all inventions, original works of
authorship, developments, improvements, and trade secrets that I have, alone or
jointly with others, conceived, developed or reduced to practice or caused to be
conceived, developed or reduced to practice prior to the commencement of my
employment with the Company, that I consider to be my property or the property
of third parties and that I wish to have excluded from the scope of this
Agreement. If disclosure of an item on Exhibit A would cause me to violate any
prior confidentiality agreement, I understand that I am not to disclose such on
Exhibit A but in the applicable space on Exhibit A I am only to disclose a
cursory name for each such invention, a listing of the party(ies) to whom it
belongs and the fact that full disclosure as to such inventions have not been
made for that reason. A space is provided on Exhibit A for such purpose. If no
disclosure is attached, I represent that there are no such inventions.

 

  (b) Inventions and Original Works Assigned to the Company. I agree that I will
make prompt written disclosure to the Company, will hold in trust for the sole
right and benefit of the Company, and hereby assign, without further
compensation, to the Company all my right, title and interest in and to any
ideas, inventions, original works of authorship, developments, improvements or
trade secrets which I may solely or jointly conceive or reduce to practice, or
cause to be conceived or reduced to practice, during the period of my employment
with the Company. I acknowledge that all original works of authorship which are
made by me (solely or jointly with others) within the scope of my employment and
which are protected by copyright are “works made for hire,” as that term is
defined in the United States Copyright Act (17 U.S.C., Section 101). If the
copyright to any such copyrightable work shall not be the property of the
Company by operation of law, I will, without further consideration, assign to
the Company all of my right, title and interest in such copyrightable work and
will cooperate with the Company and its designees, at the Company’s expense, to
secure, maintain and defend for the Company’s benefit copyrights and any
extensions and renewals thereof on any and all such work. To the extent I cannot
transfer and assign my entire right, title, and interest to the intellectual
property, or any portion thereof, then I will assign and transfer all right,
title, and interest in and to the intellectual property to the Company at the
first opportunity to do so. To the extent that I cannot assign and transfer any
of my full right, title, and interest in the intellectual property, then I
hereby grant the Company an irrevocable, worldwide, fully paid-up, royalty-free,
exclusive license, with the right to sublicense through multiple tiers, to make,
use, sell, improve, reproduce, distribute, perform, display, transmit,
manipulate in any manner, create derivative works based upon, and otherwise
exploit or utilize in any manner the intellectual property.

 

  (c)

Obtaining Letters Patent, Copyright Registrations and Other Protections. I will
assist the Company in every proper way to obtain and enforce United States and
foreign proprietary rights relating to any and all inventions, original works of

 

- 8 -



--------------------------------------------------------------------------------

  authorship, developments, improvements or trade secrets of the Company in any
and all countries. To that end I will execute, verify and deliver such documents
and perform such other acts (including appearing as a witness) the Company may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining and enforcing such proprietary rights and the assignment thereof. In
addition, I will execute, verify and deliver assignments of such proprietary
rights to the Company or its designee. My obligation to assist the Company with
respect to proprietary rights in any and all countries shall continue beyond the
termination of my employment, but the Company shall compensate me at a
reasonable rate after my termination for the time actually spent by me at the
Company’s request on such assistance.

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and
attorney-in-fact, to act for and in my behalf to execute, verify and file any
such documents and to do all other lawfully permitted acts to further the
purposes of the preceding paragraph with the same legal force and effect as if
executed by me. I hereby waive and quit claim to the Company any and all claims
of any nature whatsoever which I now or may hereafter have for infringement of
any proprietary rights assigned to the Company.

 

  (d) Obligation to Keep the Company Informed. In addition to my obligations
under paragraph 2(b) above, during the period of my employment and for one
(1) year after termination of my employment for any reason, I will promptly
disclose to the Company fully and in writing all patent applications filed by me
or on my behalf. At the time of each such disclosure, I will advise the Company
in writing of any inventions that I believe are not required to be assigned to
the company under Section (2b); and I will at that time provide to the Company
in writing all evidence necessary to substantiate that belief. I understand that
the Company will keep in confidence and will not disclose to third parties
without my consent any proprietary information disclosed in writing to the
Company pursuant to this Agreement relating to inventions that are not required
to be assigned to the company under the provisions of Section 2(b). I will
preserve the confidentiality of any such invention that is required to be
assigned to the Company under Section 2(b). I agree to keep and maintain
adequate and current records (in the form of notes, sketches, drawings and in
any other form that may be required by the Company) of all proprietary
information developed by me and all inventions made by me during the period of
my employment at the Company, which records shall be available to and remain the
sole property of the Company at all times.

3. NO CONFLICTING EMPLOYMENT; NO INDUCEMENT OF OTHER EMPLOYEES OR SOLICITATION
OF CUSTOMERS.

I agree that during the period of my employment by the Company I will not,
without the Company’s express written consent, engage in any other employment or
business activity directly related to the business in which the Company is now
involved or becomes

 

- 9 -



--------------------------------------------------------------------------------

involved, nor will I engage in any other activities which conflict with my
obligations to the Company. For a period of one (1) year after the termination
or cessation of my employment with the Company for any reason, I agree that I
will not, directly or indirectly, alone or as a partner, officer, director,
employee, consultant, agent, independent contractor, or stockholder of any
company or business organization, engage in any business activity which is
directly or indirectly in competition with the products or services being
developed, marketed, sold or otherwise provided by the Company, or which is
directly or indirectly detrimental to the Company’s business (“Competitive
Activity”). I agree that, during my employment and for the one year period
immediately following the cessation of my employment for any reason, I will not,
and will not assist anyone else to, (a) hire or solicit for hiring any employee
of the Company or seek to persuade or induce any employee of the Company to
discontinue employment with the Company, or (b) solicit, encourage or induce any
independent contractor providing services to the Company to terminate or
diminish its relationship with the Company. For the purposes of this Agreement,
an “employee” of the Company is any person who was such at any time within the
preceding two years. I further agree that, for a period of one (1) year after
the termination or cessation of my employment with the Company, I will not in
any capacity, either separately, jointly or in association with others, directly
or indirectly, solicit or contact in connection with, or in furtherance of, a
Competitive Activity any of the Company’s consultants, agents, suppliers,
customers or prospects that were such with respect to the Company at any time
during the one year immediately preceding the date of my termination of
employment or that become such with respect to the Company at any time during
the one year immediately following the date of my termination. My obligations
under this Section 3 shall survive the termination or cessation of my
employment.

If any restriction set forth in this Section is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable.

4. NO CONFLICTING OBLIGATIONS.

I represent that my performance of all the terms of this Agreement and as an
employee of the Company does not and will not breach any agreement or obligation
of mine relating to any time prior to my employment by the Company. I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict herewith.

5. RETURN OF COMPANY DOCUMENTS.

When I leave the employ of the Company, I will deliver to the Company (and will
not keep in my possession, recreate or deliver to anyone else) any and all
devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, together with all copies thereof (in whatever medium
recorded) belonging to the Company, its successors or assigns whether kept at
the Company, home or elsewhere. I further agree that any

 

- 10 -



--------------------------------------------------------------------------------

property situated on the Company’s premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice. Prior to
leaving, I will cooperate with the Company in completing and signing the
Company’s termination statement for technical and management personnel
confirming the above and my obligations under this Agreement.

6. NOTIFICATION OF NEW EMPLOYER.

In the event that I leave the employ of the Company, I hereby consent to the
notification of my new employer of my rights and obligations under this
Agreement.

7. LEGAL AND EQUITABLE REMEDIES.

Because my services are personal and unique and because I may have access to and
become acquainted with the proprietary information of the Company, the Company
shall have the right to enforce this Agreement and any of its provisions by
injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach of this Agreement.

8. GENERAL PROVISIONS.

 

  (a) Not an Employment Contract. I agree and understand that nothing in this
Agreement shall confer any right with respect to continuation of my employment
by the Company, nor shall it interfere in any way with my right or the Company’s
right to terminate my employment at any time, with or without cause.

 

  (b) Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the Commonwealth of
Massachusetts, excluding conflicts of laws principles. I hereby expressly
consent to the personal jurisdiction of the state and federal courts located in
Massachusetts for any lawsuit filed there against me by the Company arising from
or relating to this Agreement.

 

  (c) Entire Agreement. This Agreement, and Exhibit A attached hereto and hereby
incorporated herein, sets forth the final, complete and exclusive agreement and
understanding between the Company and me relating to the subject matter hereof
and supersedes all prior and contemporaneous understandings and agreements
relating to its subject matter. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by both the Company and me. Any subsequent change
or changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.

 

  (d) Severability. If one or more of the provisions in this Agreement are
deemed unenforceable by law, then the remaining provisions will continue in full
force and effect.

 

- 11 -



--------------------------------------------------------------------------------

  (e) Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors and its assigns.

 

  (f) Survival. The provisions of this Agreement shall survive the termination
of my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

 

  (g) Waiver. No waiver by the Company of any breach of this Agreement shall be
a waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

 

  (h) Notice. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery, or sent by certified or registered mail, postage prepaid, three
(3) days after the date of mailing.

This Agreement shall be effective as of the first day of my employment with the
Company.

I UNDERSTAND THAT THIS AGREEMENT AFFECTS MY RIGHTS TO INVENTIONS I MAKE DURING
MY EMPLOYMENT, AND RESTRICTS MY RIGHT TO DISCLOSE OR USE THE COMPANY’S
PROPRIETARY INFORMATION DURING OR SUBSEQUENT TO MY EMPLOYMENT.

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
FILLED OUT EXHIBIT A TO THIS AGREEMENT.

 

Dated: January 5, 2016     /s/ Jonathan M. Talamo     SIGNATURE          
ADDRESS

 

- 12 -



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO: BY:   /S/ W. BRADFORD SMITH   BRAD SMITH   CHIEF
FINANCIAL OFFICER   OCULAR THERAPEUTIX, INC.   34 CROSBY DRIVE, SUITE 105  
BEDFORD, MA 01730

 

- 13 -



--------------------------------------------------------------------------------

EXHIBIT A

Ocular Therapeutix, Inc.

34 Crosby Drive, Suite 105

Bedford, MA 01730

To whom it may concern:

 

  1. Except as listed in Section 2 below the following is a complete disclosure
of all inventions or improvements relevant to the subject matter of my
employment by Ocular Therapeutix, Inc. (the “Company”) that have been made or
conceived or first reduced to practice by me alone or jointly with others prior
to my engagement by the Company:

 

   No inventions or improvements. X    See below. Probably not relevant but have
included anyways.        Additional sheets attached.

 

  2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):

 

Invention or Improvement   Party(ies)   Relationship

U.S. Patents #20100208200 & #2010024483. Intraocular lens alignment using
corneal center. A method for generating a radial alignment guide for an eye that
includes collecting preoperative corneal topography data. Acquired by Alcon, Inc
and incorporated into the VerionTM Image Guided System.

U.S. Patent # 8,863,749 B2; Patient Interface for ophthalmologic diagnostic and
interventional procedures. Acquired by Abbott Medical Optics.

 

- 14 -



--------------------------------------------------------------------------------

  3. I propose to bring to my employment the following devices, materials and
documents of a former employer or other person to whom I have an obligation of
confidentiality that are not generally available to the public, which materials
and documents may be used in my employment pursuant to the express written
authorization of my former employer or such other person (a copy of which is
attached hereto):

 

X    No inventions or improvements.      See below      Additional sheets
attached.

 

Date:   January 5, 2016     Very truly yours,       /S/ JONATHAN TALAMO      
SIGNATURE

 

- 15 -